Exhibit 10.40

 

THIRD AMENDMENT TO THE

MIRANT SERVICES

SUPPLEMENTAL BENEFIT PLAN

 

WHEREAS, Mirant Services, LLC (the “Company”) heretofore adopted the Mirant
Services Supplemental Benefit Plan (the “Plan”), effective January 1, 2001 to
provide certain retirement and other deferred compensation benefits primarily
for a select group of management or highly compensated employees; and

 

WHEREAS, pursuant to Section 6.2 of the Plan, the Board of Managers of the
Company (the “Board”) has the authority to amend the Plan; and

 

WHEREAS, the Board has delegated its authority to amend the Plan, provided such
amendment does not have a material effect on the cost of the Plan, to the
Americas Benefits Committee (the “Committee”); and

 

WHEREAS, the Committee desires to remove all references to a “Change in Control”
from the Plan effective as of August 27, 2004; and

 

WHEREAS, the Committee has determined that the above amendment would not have a
material effect on the cost of the Plan.

 

NOW, THEREFORE, the Committee hereby amends the Plan as follows, to be effective
as of August 27, 2004:

 

I.

 

Section 2.5 of the Plan is hereby amended in its entirety to read as follows:

 

“2.5         [Deleted]”

 

II.

 

Section 5.8 of the Plan is hereby amended in its entirety to read as follows:

 

“5.8         [Deleted]”

 

III.

 

Section 6.2 of the Plan is hereby amended in its entirety to read as follows:

 

“6.2         Amendment and Termination.  The Plan may be amended or terminated
at any time by the Board of Managers, provided that no amendment or termination
shall cause a forfeiture or reduction in any benefits accrued as of the date of
such amendment or termination. The Plan may

 

--------------------------------------------------------------------------------


 

also be amended by the Committee (a) if such amendment does not involve a
substantial increase in cost to the Employing Companies, or (b) as may be
necessary, proper, or desirable in order to comply with laws or regulations
enacted or promulgated by any federal or state governmental authority.”

 

IV.

 

All parts of the Plan not inconsistent here with are hereby ratified and
confirmed.

 

IN WITNESS WHEREOF, Mirant Services, LLC, through its duly authorized officer
pursuant to a unanimous consent of the Committee dated September 29, 2004, has
adopted this Third Amendment to the Mirant Services Supplemental Benefit Plan on
this 29th day of September, 2004, to be effective August 27, 2004.

 

 

MIRANT SERVICES, LLC:

 

 

 

 

 

 

 

By:

 

 

 

 

Vance N. Booker

 

 

SVP, Administration

 

2

--------------------------------------------------------------------------------